Citation Nr: 1510091	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the decision to discontinue the Veteran's Vocational Rehabilitation and Employment (VR&E) program under the provisions of Chapter 31, Title 38, of the United States Code, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to January 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 determination by the VR&E Office of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran provided testimony at a Board hearing at the RO before the undersigned in April 2014.  A transcript of the hearing is of record.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's Individualized Written Rehabilitation Plan (IWRP) included a program goal of obtaining and maintaining entry level employment as an architect or related occupation, to include the Veteran's completion of both a Bachelor's Degree in Liberal Arts, and a Master of Architecture.

2.  The Veteran did not complete the prerequisite requirements or apply for admission to his chosen educational institution for a Master of Architecture, and he has electively chosen not to pursue employment in his chosen field.


CONCLUSION OF LAW

The criteria are not met for additional vocational rehabilitation services under Chapter 31, Title 38 of the United States Code.  38 U.S.C.A. § 3105 (West 2014); 38 C.F.R. §§ 21.70, 21.72, 21.196, 21.198 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  In this case, however, specifically with regard to vocational rehabilitation services under Chapter 31, the United States Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA, while relevant to Chapter 51 of Title 38 of the United States Code, do not apply to vocational rehabilitation benefits that instead are governed by Chapter 31.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

Moreover, insofar as VA has a duty to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim and to provide assistance in obtaining records in its custody, and those not in the custody of a Federal Department or Agency, see 38 C.F.R. § 21.33 (2014), the Board finds that all known and available records relevant to this claim have been obtained.  The Veteran has not contended otherwise.  Consequently, no further notice or assistance is required. 

II.  Legal Criteria and Analysis

The Veteran was initially determined to have met the qualifications for basic entitlement to Chapter 31 benefits (VR&E) in September 2004.  An Individualized Written Rehabilitation Plans (IWRP) was developed with the program goal of training and employment in the occupational field of architecture.  The training included completion of a Bachelor's Degree in Liberal Arts, as well as an initial objective of obtaining a Master's Degree in Architecture from the Frank Lloyd Wright School of Architecture.  This objective was later changed to obtaining Master of Architecture from the University of Florida Graduate School of Architecture.  

The record reflects that the Veteran obtained his Bachelor's Degree in May 2009.  The next objective per the IWRP was to obtain admission into the Master of Architecture program at the University of Florida.  The admissions requirements for the University of Florida School of Architecture are in the record before the Board.  For admission to the program, the Veteran must submit an application package that includes evidence of an undergraduate grade point average of which 3.00 is the expected minimum; a total verbal and quantitative Graduate Record Examination (GRE) score, of which 1000 is the expected minimum; a portfolio of previous design studio work; official transcripts from previous institutions of higher education, letters of recommendation, and a letter of intent.  A review of the evidence of record fails to show that the Veteran submitted an application for admission to the Master of Architecture program at the University of Florida at any time since the nearly six years that have passed since he obtained his Bachelor's Degree in 2009.  The record includes evidence of a dialogue between the Veteran and his case manager throughout 2009, 2010 and 2011 related to whether he had taken the GRE.  It does not appear that he has.  In a statement received by VA in January 2010, the Veteran appeared to take issue with VA's requirement that he provide his results of the GRE in order to receive further benefits; however, the Board notes that the GRE is a requirement of the University of Florida for admission to the Veteran's chosen program, not a requirement particular to VA.  At no time does it appear that the Veteran submitted results of the GRE, or any other evidence of an application for admission into Master of Architecture program at the University of Florida.  

In a May 2009 communication, the Veteran suggested that he was preparing for graduate school.  A memorandum to the file following a September 2009 meeting with the Veteran indicates that he had not yet taken the GRE.  In October 2009, VA again requested a status update.  In November 2009, VA notified the Veteran that his program of training would be interrupted if no update was provided within thirty days.  Similar letters confirming such interrupted status were sent in December 2009, April 2010, July 2010, September 2010, November 2010, and January 2011.  In February 2011, the Veteran was notified that because there was no action on the matter toward the IWRP goal of obtaining the Master of Architecture, the Veteran's file would be closed in thirty days.  Notice of the Veteran's right to appeal was provided with this letter.  In April 2011, the Veteran was notified that his vocational rehabilitation program has been discontinued.  VA found that the Veteran, while not currently employed, is employable in a suitable occupation as a result of the vocational rehabilitation services he received, to include his Bachelor's Degree.  The Veteran, however, indicated many times that he did not wish to pursue job searching activities, as he wished to pursue his Master's Degree.  At the time of his hearing before the Board, the Veteran indicated that the types of jobs he could obtain were more physical in nature and he is physically disabled; thus, the Veteran contends that he needs his Master's Degree in order to pursue suitable employment.  The Veteran has appealed the discontinuance of his VR&E program.

In pertinent part, the goal of the vocational rehabilitation program pursuant to Chapter 31 is to enable a veteran to become employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70.  Rehabilitation to the point of employability may include the services needed to train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  Where a particular degree, diploma, or certificate is generally necessary for entry into an occupation, he shall be trained to that level.  38 C.F.R. § 21.72(a)(2).

The purpose of "rehabilitated" status is to identify those cases in which the goals of the rehabilitation program or a program of employment services have been substantially achieved.  38 C.F.R. § 21.196(a).  A veteran's case shall be assigned to "rehabilitated" status from employment services status when his case meets the criteria for rehabilitation contained in 38 C.F.R. § 21.283.  For purposes of Chapter 31, 38 C.F.R. § 21.283(a) provides that a veteran shall be declared rehabilitated when he or she has overcome the employment handicap to the maximum extent feasible as described in paragraph (c), (d) or (e) of this section.  The term "suitably employed" includes employment in the competitive labor market, sheltered situations, or on a nonpay basis which is consistent with the veteran's abilities, aptitudes and interests if the criteria contained in paragraph (c) (1) or (2) of this section are otherwise met.  38 C.F.R. § 21.283(b).

Also, 38 C.F.R. § 21.283(c) provides for cases where rehabilitation to the point of employability has been achieved.  A veteran who has been found rehabilitated to the point of employability shall be declared rehabilitated if he or she:  (1) Is employed in the occupational objective for which a program of services was provided or in a closely related occupation for at least 60 continuous days;  (2) Is employed in an occupation unrelated to the occupational objective of the veteran's rehabilitation plan for at least 60 continuous days if the veteran concurs in the change and such employment: (i) Follows intensive, yet unsuccessful, efforts to secure employment for the veteran in the occupation objective of a rehabilitation plan for a closely related occupation contained in the veteran's rehabilitation plan; (ii) Is consistent with the veteran's aptitudes, interests, and abilities; and (iii) Utilizes some of the academic, technical or professional knowledge and skills obtained under the rehabilitation plan; or (3) Pursues additional education or training, in lieu of obtaining employment, after completing his or her prescribed program of training and rehabilitation services if: (i) The additional education or training is not approvable as part of the veteran's rehabilitation program under this chapter; and (ii) Achievement of employment consistent with the veteran's aptitudes, interests, and abilities will be enhanced by the completion of the additional education or training.  38 C.F.R. § 21.283(c).

Here, the Board again notes that the IWRP indicates the program goal of obtaining and maintaining entry level employment as an architect or related occupation.  The objectives required to meet this overall program goal included obtaining a Bachelor's Degree, which the Veteran did.  Another objective was to obtain a Master of Architecture.  The record shows that the Veteran, in the nearly six years since obtaining his Bachelor's Degree, has not applied for a program to obtain a Master of Architecture.  VA allowed him an extended period of time to initiate the application process, but the Veteran did not do so.  The Veteran, in written statements and at the Board hearing, suggested he made the move to a geographical location nearby the school, but there is no indication that he has made any other progress toward applying for the program.  Further, the Veteran has not taken advantage of any other VA programs for job placement with his current level of education.  In January 2011, the Veteran's vocational rehabilitation counselor added a memorandum to the record including several job listings appropriate to the Veteran.  He, however, has elected not to seek employment by way of VR&E services.  Based upon these facts, the VR&E office of the RO determined that any further movement toward the IWRP's vocational goal is infeasible.  The Board agrees with this finding.

Pursuant to 38 U.S.C.A. § 3105(b)(1), a veteran's period of vocational rehabilitation may not exceed 48 months.  There are several situations where the Secretary may extend the period of vocational rehabilitation.  Here, the Veteran already received well above and beyond the maximum 48 months of vocational rehabilitation.   During such rehabilitation, the Veteran obtained a Bachelor's Degree in Visual Arts.  He has been given more than five years to work toward his Master's Degree, but has not.  In that the Veteran has not applied for his Master's Degree and has refused VA employment assistance, the Board finds that the Veteran's IWRP goal has been frustrated.  Moreover, with his Bachelor's Degree, the Veteran may obtain suitable employment of some sort.  The Veteran has not provided any medical evidence to suggest that he is not employable considering his individual talent coupled with the education he has received.  Rather, he has opted to not seek employment in a suitable area, or in the alternative, not to apply for admission to the Master of Architecture program at the University of Florida.

Again, the Veteran's VR&E services were placed in interrupted status in 2009, after which services were discontinued in April 2011.  This action on the part of VA proceeded due to the Veteran's non-action in furthering the goal of his IWRP program plan.  VA will discontinue a veteran's case and assign the case to discontinued status following assignment to an interrupted status for reasons including, but not limited to, when the veteran does not initiate or continue the rehabilitation process and does not furnish an acceptable reason for failing to do so.  38 C.F.R. § 21.198(b)(1).  Because the Veteran did not take the GRE or otherwise work toward submitting an application for his chosen program for a Master of Architecture, and also did not take advantage of VA job placement services, the Board finds that he has failed to continue the rehabilitation process without furnishing an acceptable reason for failing to do so.  As noted above, the goal of Chapter 31 benefits is, in large part, for a veteran to be employed in a suitable occupation and to maintain suitable employment.  38 C.F.R. § 21.70.  Receipt of these benefits does not guarantee him unlimited education in the area of his interest or unlimited time during which an open file will be maintained during his nonaction.  The Veteran in this case was provided with VR&E services toward obtaining his Bachelor's Degree and has otherwise not pursued the objectives toward meeting his program goal in the more than five years since obtaining his 2009 undergraduate degree.  The RO appropriately found that it is infeasible to further pursue the IWRP's vocational goal.  The Veteran's appeal related to the discontinued status of his VR&E benefits must be denied.


ORDER

The Board having determined that the decision discontinuing the Veteran's VR&E services was proper, the benefit sought on appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


